Mr. Justice Woodward
delivered the opinion of the court.
By the facts agreed upon at the trial, and by the verdict, it was established that James M. Boileau’s death was caused by his own act; that he was insane at the time ; that he intended to take his life; and that he knew death would result from the act he committed. The suit was upon a policy of insurance on Mr. Boileau’s life, and contained a provision that if he should “ die by suicide” it should be null and void. The effect of that provision on the rights of the plaintiff, in view of the established fact of the insanity, has been the point especially in controversy. On the one hand, the ground was taken that the word suicide cannot properly be applied to a voluntary death, unless caused by an act done by a person of sound mind, and capable of measuring his moral responsibility for his conduct. On the part of the defendants, it was contended that the word is synonymous with death by one’s own hand, simply signifying the killing of one’s own self, and that whether he is sane or insane when he kills himself, depends on his knowledge or ignorance of the consequences of the act. The jury were instructed that the clause of forfeiture in the policy rvould not bar a recovery if they should find Mr. Boileau to have been insane, and that insanity would be made out if they should find that his anxieties and sufferings had “ so entirely overpowered his judgment as to render him unable to distinguish between right and wrong.”
Undoubtedly the weight of authority — or rather the preponderance of decisions — in England and this country, has been in support of the legal theory of the counsel for the defendants. But it is believed that the class of cases to which the Mutual Life Insurance Company of New York v. Terry, 15 Wall. 580, belongs, furnish the safer and better rule. The clause of the policy relied on was not a covenant for the performance of a duty under a mutual contract. It was scarcely a condition even. It was a provision for the absolute forfeiture of the' rights of the insured on the happening of the specified contingency. Premiums were paid from the 14th of February 1872, until the death occurred. To serve the purposes of the defendants, it was requisite that the existence of conditions under which the clause of forfeiture was to have operation, should be clearly, strictly and technically made out. He who receives an instrument, and parts with his money on the faith of it, should have a construction put upon it in his favor, because the words of the instrument are not his, but those of the other party: Mayer v. Isaac, 6. M. & W. 612. This principle applies *97to a condition in a policy of insurance, which, being the language of the company, must, if there be any ambiguity in it, be. taken most strongly against them: Notman v. Anchor Ass. Co., 4 C. B. N. S. 481. Generally, in legal acceptation and in popular use, the word suicide is employed to characterize the crime of self-murder. It is called “self-murder” in terms in Webster, and is defined to be “ the act of designedly destroying one’s own life, committed by a person of years of discretion and of sound mind.” Self-destruction, under insane impulses so strong as to be beyond the control and restraint of the will, is a result produced by disease, for which the victim of it is no more morally responsible than he would be for any other of the maladies of which men die. The disease, when it manifests itself in that form of melancholia, which creates a prevailing propensity to suicide, consists in the unfounded and morbid fancies of the sufferer regarding his means of subsistence or his position in life, or in distorted conceptions of his relations to society or his family, of his rights or duties, or of dangers threatening his person, property or reputation. “ When the melancholic hallucination has fully taken possession of the mind,” says Abercrombie, “it becomes the sole object of attention, without the power of varying the impression or of directing the thoughts to any facts or considerations calculated to remove or palliate it. The evil seems overwhelming and irremediable, admitting neither of consolation nor hope. For the process of mind calculated to diminish such an impression, or even to produce the hope of a palliation of the evil, is precisely that exercise of mind which, in this singular condition, is lost or suspended, namely, the power of changing the subject of thought, of transferring the attention to other facts or considerations, and of comparing the mental condition with these, and with the actual state of things. Under such a conviction of pverwhelming and hopeless misery, the feeling naturally arises of life being a burden, and this is succeeded by a determination to quit it. When such an association has once been formed it also fixes itself upon the mind, and fails to be corrected by those considerations which ought to remove it.” Whart. & Stille’s Med. Jur., §206. When the disease attains a stage at which the mental power to judge of the moral nature of the act is entirely gone, self-destruction does- not become suicide in the sense of self-murder. Such an act has never involved criminal responsibility and punishment, and it should not be followed, except under express stipulation, by a forfeiture of contract rights. The rule adopted by Willard, J., in Breasted v. Farmers’ Loan Co., 2 Am. Law Reg. 358, was a safe and just one. “It must occur to every prudent man seeking to make provision for his family by an insurance on his life, that insanity is one of the diseases that may terr minate his being: It is said the defendants did not insure the continuance of the intestate’s reason. Nor did they-, in terms, insure *98him against small-pox or scarlet fever; but had he died of either disease, there is no doubt that the defendants would have been liable. They insured the continuance of his life. What difference can it make to them or to him whether it is terminated by the ordinary course of disease in his bed, or, in a fit of delirium, he end's it himself. In each case the death is occasioned by a means within the meaning of the policy, if the exception contemplates, as I think it does, the destruction of life by a rational agent, responsible for his act.”
But it has been urged that the steps taken by Mr. Boileau tc destroy his life were coilsciously intelligent, and that he knew what the consequence of taking them would be. There is no doubt that he had such knowledge. His very purpose was to kill himself. Such a degree of intelligence may well co-exist with faculties so distorted and a mind so shattered by long-continued suffering as to inspire a morbid impulse, the nature of which the weakened judgment cannot measure, and the execution of which the uncertain and feeble will cannot restrain. Almost every insane man knows that food will satisfy hunger, and that W'ater will quench thirst. He is able to realize that fire will burn him; that blood will follow the blow of a knife, and that he will feel pain if his flesh is torn. And he acts consciously throughout his life on such knowledge. It survives often among the instincts of the man after the intellect is wrecked. But the effect of partial mental aberration is concentrated upon the faculties involved in the disease. In McElroy’s case, 6 W. & S. 451, Judge Huston said that all treatises on insanity and most reports of trials relating to insane persons, show that a total loss of reason and memory is unknown to courts and physicians, unless in cases of delirium from disease, or absolute frenzy; and yet commissions of lunacy are constantly found, and deeds and Wills- avoided for insanity. In the opinion the judge quoted, the remark of Lord Hale, that “some persons that have a competent use of reason in respect to some subjects, are under a particular dementia in respect to some particular discourses, subjects, or applications.” He quoted also from the argument of Mr. Erskine in defence of Hatfield, the statement which was adopted in the judgment of the court, that “in all the cases wdiich have filled Westminster Hall with the most complicated considerations, the lunatics and other insane persons who have been the subjects of them, have not only had the most perfect knowledge and recollection of all the relations they stood in towards others, and of the acts and circumstances of their lives, but have in general been remarkable for subtlety and acuteness. Defects in their reasonings have seldom been traceable. The disease consisted in the delusive sources of thought; all their deductions within the scope of the malady being founded on the immovable assumption of matters as realities, *99either without any foundation whatever, or so distorted and disfigured by fancy as to be nearly the same thing as their creation.”
In every respect this cause was determined accurately in the court below. The charge was subject to no valid objection, and the judgment was properly entered for the plaintiff on the point reserved.
Judgment affirmed.